[Cite as Holt v. Feron, 2018-Ohio-3318.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




DANIELLE HOLT,
                                                         CASE NO. 9-17-43
       PETITIONER-APPELLEE,

       v.

ERIC FERON,                                              OPINION

       RESPONDENT-APPELLANT.



                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 17-CV-0453

                                     Judgment Affirmed

                            Date of Decision: August 20, 2018



APPEARANCES:

        Rocky Ratliff for Appellant
Case No. 9-17-43


WILLAMOWSKI, P.J.

       {¶1} Respondent-appellant Eric Feron (“Feron”) brings this appeal from the

judgment of the Court of Common Pleas of Marion County granting a Civil Stalking

Protection Order (“CSPO”) to petitioner-appellee Danielle Holt (“Holt”). Feron

claims that the trial court’s judgment was 1) not supported by sufficient evidence

and 2) against the manifest weight of the evidence. Feron also claims that the trial

court erred by asking the witnesses questions on behalf of Holt. For the reasons set

forth below, the judgment is affirmed.

       {¶2} On September 15, 2017, Holt filed a petition for a CSPO on behalf of

herself and her child. Doc. 1. The petition alleged that Feron was continuously

contacting Holt after repeatedly being asked to stop, had acted violently against Holt

in the past, and had indicated to Holt that he would “never leave [her] alone.” Id.

Holt alleged that she had tried multiple times to block Feron and had even moved,

but Feron continued to find ways to have contact with her. Id. An ex parte CSPO

was granted on that same day with a full hearing scheduled for September 29, 2017.

Doc. 2. The hearing was continued twice at the request of Feron. Doc. 8 and 12.

       {¶3} The hearing was held on October 19, 2017. Holt appeared pro se and

Feron was represented by counsel. Tr. 5. Holt testified at the hearing that she and

Feron had been in a relationship. Tr. 10. Near the end of June, he was drunk and

physically assaulted her. Tr. 16. Holt testified as follows.



                                         -2-
Case No. 9-17-43


       [Feron] choked me out, threw me in a corner, spit in my face,
       chest-butted me, start – wanted to actually fist fight me, at the size
       he is right now, he was almost probably a hundred pounds bigger.
       I’ve never seen him this small in my life. I would never fight him.
       Like I told you the first time, most inmates don’t even intimidate
       me as much as he’s intimidated me.

Tr. 16-17. Holt also indicated that he had locked her in her room all night while he

blocked the door and had her phone. Tr. 20. She ended the relationship soon

afterward. Feron then began calling and texting her repeatedly. Tr. 8, 10, Ex. 6.

He would also message her on eBay and Facebook. Tr. 11, Ex. 1. He began

messaging a man she was dating on Facebook and telling him that the man was not

good enough for Holt and was just being used. Tr. 12, Ex. 3. When her date and

Holt blocked Feron on Facebook, he found the man’s brother and started messaging

him about Holt as well. Tr. 13, Ex. 4. Holt indicated that after she blocked him

from calling her, he would continue to get through. Tr. 8, 10, 13. She then had to

get a new phone and number to keep him from contacting her. Tr. 8. That is when

he started messaging her through her eBay store. Tr. 11, Ex. 1. Holt also testified

that due to the excessive communication and her fear of him, Feron was banned

from her place of employment. Tr. 8. According to Holt, she would communicate

with Feron for limited time periods to try and resolve the situation, but he would

continuously ask to meet with her. Tr. 55-58, 67. She did not want to do so because

she was afraid of what could happen. Tr.19, 67. Holt also indicated that Feron was

contacting her friends and harassing them about her. Tr. 13, Ex. 1, Ex. 5. At one


                                        -3-
Case No. 9-17-43


point, Feron even appeared at her new home with her ex-boyfriend, Jeffrey

Schertzer (“Schertzer”), who was dropping off her son. Tr. 14.

       {¶4} Holt presented exhibits showing the messages sent to her by Feron,

including ones that indicated he knew where she was, what she was doing, and who

she was with when he should not have had that knowledge. Tr. 10, Ex. 1. Feron

had also told her that he would not leave her alone, and that they would be back

together. Tr. 17. In one message, Feron stated that he was the only one Holt would

marry. Tr. 17. Feron had even contacted her doctor and indicated to him that she

was a drug addict causing her to be required to undergo drug testing before her

doctor would renew her prescription medicine for depression and anxiety. Tr. 7-8.

As a result, Holt indicated that after trying for months to get Feron to leave her

alone, she applied for the restraining order because she was afraid of what he would

do. Tr. 7, 18. Holt testified that she believed that Feron would cause her physical

harm. Tr. 18. Holt testified that Feron had caused her extreme mental distress by

the “nonstop” harassment. Tr. 19.       She testified that since being granted the

temporary CSPO, her life has been the best it had been in a while. Tr. 17. She

stated that she was once again “able to do things with my son outside, leave my door

open, my niece is able to come over now, because my sister’s terrified of him. She

will not let my niece around.” Tr. 17. Holt also indicated that she had brought a

box containing Feron’s possessions for him to take because she had not wanted to

meet with him in person previously. Tr. 18. “To me it’s just unpredictable. Will

                                        -4-
Case No. 9-17-43


he cause physical harm? I don’t know. I never thought he would before, but then

he did.” Tr. 19.

       {¶5} On cross-examination, Holt admitted that although she and Feron had

ended the relationship in January, they continued to be friends and socialize. Tr.

72-73. Holt also admitted that Feron had given her items and money, but claimed

they were gifts, not loans. Tr. 45-46. Holt denied asking Feron for money and

denied owing him money. Tr. 46, 60. In Holt’s opinion, Feron’s claim of money

owed was a pretext for calling her because he kept changing the amount he claimed

she owed him. Tr. 59. Holt indicated that she had offered to mail Feron the credit

card, but he wanted her to return it personally. Tr. 66-67. Holt also admitted going

places with Feron and her son in the month before she ended the relationship. Tr.

63-65. When questioned by the trial court, Holt admitted that Feron had never

harmed her son or threatened him and she had no reason to think Feron would either

physically harm the boy or cause the boy mental distress. Tr. 76.

       {¶6} After Holt testified, Feron presented the testimony of Schertzer.

Schertzer testified that he did not believe Feron was a threat to his son. Tr. 80.

Schertzer indicated that he took Feron to Holt’s now home because Feron and

Schertzer had previously had plans to go to dinner and to a bar to watch a fight. Tr..

79. Schertzer testified that Holt never told him she was afraid of Feron, but had told

him she did not want Feron around the boy. Tr. 81. On cross-examination,

Schertzer admitted that even though he knew Holt had a restraining order, he did

                                         -5-
Case No. 9-17-43


not keep Feron away from the boy because he did not feel he had to enforce it. Tr.

84.

       {¶7} Feron then testified that he lives an hour and a half away and works in

Cleveland. Tr. 86. Feron indicated that he was challenging the CSPO because it

would his affect his security clearance with NASA and because he wanted to

continue to have a relationship with the child. Tr. 86. Feron admitted that he and

Holt ended their relationship in January, but indicated that they were once again in

a sexual relationship. Tr. 92. Feron claims that he was constantly helping Holt

because she had no real friends. Tr. 87, 95. Feron also testified that Holt had asked

him to move in with her in May. Tr. 93. Feron did not deny that he and Holt had

argued and that he had shoved her on June 10. Tr. 90. According to Feron, they

both were drinking and he was taking a prescription medicine that reacted to the

alcohol, which affected his behavior. Tr. 90. Feron denied there was anything more

serious and claimed that they spent the night in the same bed. Tr. 91. Feron also

testified that the next day he asked Holt if she wanted him to leave and she said no.

Tr. 91. Feron believes that Holt was using him and dumped him on July 14, 2017,

after she had been dating someone else. Tr. 87, 98-99. Feron decided by the end of

July to just be friends with Holt and move on with his life. Tr. 100. However, Feron

admitted that he had called her doctor in early August to tell the doctor that Holt

was a drug addict to allegedly try and protect her son. Tr. 100-101. Feron testified

that he had asked Holt to return his credit card through the mail, but she had never

                                         -6-
Case No. 9-17-43


done so. Tr. 103-105, Ex. G. Part of the reason for the repeated contact was to try

and have his money and possessions returned. Tr. 106. Feron admitted that some

of the texts were questioning why they were no longer together. Tr. 112.

       {¶8} On cross-examination by Holt, Feron testified that he did not consider

10-20 texts a day to be excessive when you are not dating. Tr. 115. When asked

how he knew who she was friending on Facebook after she had blocked him, Feron

merely answered “You know my memory. That was three months ago and we were

still friends, okay?”. Tr. 120. He also admitted that as of late June, they were no

longer considering living together. Tr. 121.

       {¶9} The trial court then asked Feron some questions without objection. The

trial court asked Feron if he knew Holt was blocking his calls. He claimed he did

not know because he had blocked her number in March because he “knew we had

the second line of communication.” Tr. 123. The trial court then asked him if he

knew that Holt did not want him to call her when he messaged her on eBay between

August 12 and September 4. Tr. 123-24. Feron said he messaged her on eBay

because Holt had told him she was going to block his number on her phone and he

presumed she had done so. Tr. 124. According to Feron, he contacted her through

eBay to try for “business”, to recover his credit card, property, and money. Tr. 124.

When the trial court pointed out that most of the messages had nothing to do with

that issue, Feron changed his reason to saying he was contacting her because he was

hurt. Tr. 126-27. Feron admitted that some of the texts were inappropriate. Tr.

                                         -7-
Case No. 9-17-43


127. When questioned about why he was contacting other people, and telling Holt

that he was doing so, Feron indicated that he felt he had to warn them about Holt

and wanted Holt to know he was doing so. Tr. 128. Feron’s counsel then conducted

a redirect examination. Tr. 129. Feron then testified that he contacted other people

to protect them from Holt. Tr. 129.

       {¶10} Feron then called Holt to the stand on cross-examination. Tr. 129.

Holt testified that she had been taking medicine for depression and anxiety for 10-

12 years. Tr. 130. She indicated that she had not had an episode of depression in a

long time. Tr. 130. Following her testimony, Holt notified the court that she had

brought items belonging to Feron to the hearing to be returned, including the credit

card that Feron had been wanting back. Tr. 136. Feron indicated that what was

there was acceptable. Tr. 137. The trial court then informed Feron that if there were

any other financial issues, they would need to be decided in other litigation. Tr.

137.

       {¶11} At the conclusion of the hearing, the trial court determined that Holt’s

testimony was generally credible and that Feron’s testimony with respect to the

reasons for some of the contacts, lacked credibility. Tr. 138. The trial court focused

primarily on the eBay messages from August 12 to September 4. Tr. 138. The trial

court determined that Feron knew at that time that Holt did not wish to be contacted

by him and that the purpose of the contacts was to create mental distress and place

Holt in fear. Tr. 138. The trial court noted all of the actions taken by Holt to stop

                                         -8-
Case No. 9-17-43


the contact and Feron’s contact of other people to continue to try and isolate Holt.

Tr. 138-139. Based upon these findings along with Holt’s testimony about the prior

assault, the trial court granted the CSPO as to Holt, but did not grant it as to the child

finding no contact was designed to either place the child in fear or cause mental

distress. Tr. 139. On November 21, 2017, Feron filed his notice of appeal. Doc.

19. On appeal, Feron raises the following assignments of error.

                             First Assignment of Error

       The record contains insufficient evidence to support the [CSPO]
       for [Holt].

                            Second Assignment of Error

       The [CSPO] granted for [Holt] is contrary to the manifest weight
       of the evidence.

                             Third Assignment of Error

       The trial court erred by asking witnesses questions on behalf of
       [Holt].

                              Sufficiency of the Evidence

       {¶12} In the first assignment of error, Feron claims that the judgment of the

court was not supported by sufficient evidence. The Supreme Court of Ohio has

defined sufficiency of the evidence as a test of adequacy of the evidence and is a

matter of law. Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, 972 N.E.
2d 517. In reviewing the sufficiency of the evidence, an appellate court must view

the evidence in a light most favorable to the prevailing party and determine whether


                                           -9-
Case No. 9-17-43


the judgment was supported by competent credible evidence. Henry Cty. Dog

Warden v. Henry Cty. Humane Soc., 3d Dist. Henry No. 7-16-06, 2016-Ohio-7541,

64 N.E.3d 1076.

      {¶13} In this case, Holt was seeking a CSPO pursuant to R.C. 2093.214. This

statute provides that the CSPO may be granted if the actions of the respondent

amount to a violation of R.C. 2903.211, Menacing by Stalking.

      (A)(1) No person by engaging in a pattern of conduct shall
      knowingly cause another person to believe that the offender will
      cause physical harm to the other person or a family or household
      member of the other person or cause mental distress to the other
      person or a family or household member of the other person. In
      addition to any other basis for the other person's belief that the
      offender will cause physical harm to the other person or the other
      person's family or household member or mental distress to the
      other person or the other person's family or household member,
      the other person's belief or mental distress may be based on words
      or conduct of the offender that are directed at or identify a
      corporation, association, or other organization that employs the
      other person or to which the other person belongs.

      (2) No person, through the use of any form of written
      communication or any electronic method of remotely transferring
      information, including, but not limited to, any computer,
      computer network, computer program, computer system, or
      telecommunication device shall post a message or use any
      intentionally written or verbal graphic gesture with purpose to do
      either of the following:

      (a) Violate division (A)(1) of this section;

      (b) Urge or incite another to commit a violation of division (A)(1)
      of this section.




                                       -10-
Case No. 9-17-43


R.C. 2903.211. A pattern of conduct is defined as two or more actions or incidents

closely related in time. R.C. 2903.211(D)(1). Mental distress is defined as a mental

illness or condition involving a temporary substantial incapacity or would normally

require mental health services, regardless of whether the services are received or

requested. R.C. 2903.21(D)(2). “Incapacity is substantial if it has a significant

impact upon the victim's daily life.” State v. Horsley, 10th Dist. Franklin No. 05AP-

350, 2006-Ohio-1208, ¶ 48.

       {¶14} On appeal, Feron challenges three elements of the statute: 1) Whether

there was a pattern of conduct; 2) Whether it was knowing; and 3) Whether it would

cause another person to fear physical harm or mental distress. The first claim is that

there was not a pattern of conduct because there was only one instance of violence

in June. However, the evidence shows in the weeks prior to the petition for a CSPO,

Feron sent multiple messages to Holt through her eBay account because that was

the only way he could contact her due to him being blocked by her phone and

Facebook. Feron contacted her through eBay on August 12, August 26, August 27,

September 1, and September 4. Ex. 1. While a couple of the messages talked about

the money he claimed she owed him, most of them had to do with their relationship,

how he believed she was cheating on him, and what a great friend he was to her.

Feron was telling her details about where she had been the prior night and the man

she was dating then. These were details that he should not have generally had. He

also made comments about another person she had chosen to date. In other

                                        -11-
Case No. 9-17-43


messages he was threatening to contact people and tell them “the truth” about her.

The tone of the messages ranged from trying to reestablish a friendship to insulting

and intimidating. When questioned about these messages, Feron indicated that they

were “inappropriate”. The repeated messages over a series of days meets the

definition of a pattern of conduct.

       {¶15} Next, Feron claims that the evidence was insufficient to find his

actions were knowing. When directly questioned, Feron claimed he did not know

that Holt did not wish to speak with him. However, he admitted that he presumed

she had blocked him on her phone because she told him she was going to do so.

That is the reason why he contacted her through eBay. Additionally, in his own

exhibit of text messages, Holt tells him to stay away from her house and that she

sees him as a threat to her safety. Ex. B at 79. On the morning of August 27, she

texted him and told him again that she was blocking him and she wanted him to stay

out of her life. Id. at 80. On August 12, during the messaging through eBay, Holt

told him to stop messaging her and to leave her alone. Ex. G. Then on August 27,

through the eBay messages, Holt again told him to stop messaging her, that they

were not friends, and that he should leave her alone. Id. The evidence before the

trial court was sufficient to establish that Feron knew that Holt did not want him to

contact her.

       {¶16} Finally, Feron claims that the evidence was not sufficient to show that

Holt suffered mental distress or was in fear of physical harm. An actual threat of

                                        -12-
Case No. 9-17-43


physical harm to the victim is not required to satisfy the element of the statute. State

v. Beckwith, 8th Dist. Cuyahoga No. 104683, 2017-Ohio-4298, 82 N.E.3d 1198. In

fact, the victim need only show that the defendant knowingly intended to cause

mental distress, not that actual mental distress occurred. Horsley, supra at ¶ 47.

Evidence of a change in routine can corroborate a finding of mental distress. Smith

v. Wunsch, 162 Ohio App.3d. 21, 2005-Ohio-3498, 832 N.E.2d 757. Holt testified

that she had been forced to change her phone number two times, and to block Feron

on Facebook, only to find that he could still contact her through her store on eBay.

She testified that she had been forced to speak with the investigators at the prison

where she worked to keep him away from the grounds because she was afraid of

what Feron would do. She moved to a new home and did not give the address to

people, instead choosing to get a post office box so that her address would not be

easily found through an internet search. Yet two days after she moved, Feron

showed up at her new home with Schertzer. She was no longer going outside the

house with her son, her niece was no longer allowed to visit, and she did not park

out of the garage because she was afraid of what Feron would do. She testified that

although she had not previously believed that Feron was violent, she was not sure

after the last incident. In the messages that Feron submitted as exhibits, Holt

repeatedly indicates that she is afraid of Feron. Ex. B, G. Additionally, she has a

history of depression and anxiety. Feron was attempting to isolate her by turning

her friends away from her. Viewing the evidence most favorable to Holt, a trial

                                         -13-
Case No. 9-17-43


court could reasonably find that Feron had intended to cause mental distress to Holt

through his behavior and that Holt had suffered a substantial incapacity as his

actions had a significant impact on her life. After a review of the record, this court

concludes that there was sufficient evidence to support the judgment of the trial

court. The first assignment of error is thus overruled.

                           Manifest Weight of the Evidence

       {¶17} Feron argues in the second assignment of error that the judgment of

the trial court was against the manifest weight of the evidence.

       Weight of the evidence concerns “the inclination of the greater
       amount of credible evidence, offered in a trial to support one side
       of the issue rather than the other. It indicates clearly to the jury
       that the party having the burden of proof will be entitled to their
       verdict, if, on weighing the evidence in their minds, they shall find
       the greater amount of credible evidence sustains the issue which
       is to be established before them. Weight is not a question of
       mathematics, but depends on its effect in inducing belief.”

State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678 N.E.2d 541 (citing

Black's Law Dictionary (6 Ed.1990) 1594). A new trial should be granted only in

the exceptional case in which the evidence weighs heavily against conviction. Id.

Although the appellate court acts as a thirteenth juror, it still must give due deference

to the findings made by the trier of fact.

       The fact-finder * * * occupies a superior position in determining
       credibility. The fact-finder can hear and see as well as observe the
       body language, evaluate voice inflections, observe hand gestures,
       perceive the interplay between the witness and the examiner, and
       watch the witness' reaction to exhibits and the like. Determining
       credibility from a sterile transcript is a Herculean endeavor. A

                                          -14-
Case No. 9-17-43


       reviewing court must, therefore, accord due deference to the
       credibility determinations made by the fact-finder.

State v. Thompson, 127 Ohio App. 3d 511, 529, 713 N.E.2d 456 (8th Dist. 1998).

“To that end, the fact finder is free to believe all, part or none of the testimony of

each witness appearing before it.” State v. Redman, 3d Dist. Allen No. 1-15-54,

2016-Ohio-860, ¶ 31 quoting State v. Petty, 10th Dist. Franklin Nos. 11AP-716,

11AP-766, 2012-Ohio-2989, ¶ 38. In weighing the evidence, the appellate court

must give the evidence and interpretation which is consistent with the verdict and

judgment if possible. Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80,

461 N.E.2d 1273 (1984). The same standard of review used in a criminal case is

used to review the manifest weight of the evidence in a civil case, just using a

different burden of proof. Eastley, supra at ¶ 19-20.

       {¶18} Here, there is no question that both parties presented very different

stories to the trial court. Feron, in support of his appeal, points to all of the evidence

he presented to show that he was merely trying to work out a relationship, get his

property back, and get repaid for loans. However, the evidence can also be

interpreted as harassing to Holt and intended to cause mental distress by making

threats of continued harassment to her. The trial court found that Feron’s testimony

regarding his motives for the contact to be lacking in credibility. The trial court also

determined that Feron knew that Holt did not wish to continue to receive contact

from Feron. As for retrieving his property, Feron had other options for achieving


                                          -15-
Case No. 9-17-43


that purpose, such as using the legal system as pointed out by the trial court. Feron

instead chose to continue to contact Holt to do so even after she had repeatedly

asked him not to do so. Although the evidence could possibly have supported either

verdict by the trial court, depending upon whom the trial court found to be more

credible, a review of the evidence does not show that it weighs heavily in favor of a

verdict for Feron or that a miscarriage of justice occurred. Thus, the judgment is

not against the manifest weight of the evidence and the second assignment of error

is overruled.

                               Questioning of Witnesses

       {¶19} In the third assignment of error, Feron claims that the trial court erred

by asking questions of the witnesses. The trial court may interrogate a witness in

an impartial manner whether called by the trial court or by a party. Evid.R. 614(B).

If a party has an objection to the interrogation, the party may object “at the time or

at the next available opportunity when the jury is not present.” Evid.R. 614(C).

       A trial court is obligated to control the proceedings before it, to
       clarify ambiguities, and to take steps to ensure substantial justice.
       * * * Accordingly, a trial court should not hesitate to pose
       pertinent and even-handed questions to witnesses. * ** Further, a
       trial court enjoys even greater freedom in questioning witnesses
       during a bench trial because the court cannot prejudicially
       influence a jury with its questions or demeanor. * * *

Yurkowski v. Univ. of Cincinnati, 10th Dist. Franklin No. 11AP-974, 2013-Ohio-

242, 989 N.E.2d 1051, ¶ 61 (internal citations omitted). A trial court is presumed

to act impartially in its questioning of a witness with the intent to ascertain a material

                                          -16-
Case No. 9-17-43


fact or to develop the truth absent a showing of bias, prejudice, or prodding of a

witness. In re Disqualification of Solovan, 100 St.3d 1214, 2003-Ohio-5484, 798
N.E.2d 3 at ¶ 6 quoting State v. Baston, 85 Ohio St. 3d 418, 426, 709 N.E.2d 128

(1999). Additionally, if a party seeks to challenge the court’s questioning of a

witness, they must raise an objection. Solovan at ¶ 7. “The failure of a party to

object in accordance with Evid.R. 614(C) waives consideration of the claimed error

on appeal because the failure to object deprives the trial court of any opportunity to

correct the alleged error.” State v. Davis, 79 Ohio App. 3d 450, 455, 607 N.E.2d
543 (4th Dist. 1992). See also Solovan at ¶ 7, City of Lima v. Hile, 3d Dist. 1-91-77,

1992 WL 292403 (Oct. 15, 1992), and Jenkins v. Clark, 7 Ohio App. 3d 93, 98, 454
N.E.2d 541 (2d Dist. 1982). Without an objection, the consideration is limited to

one of plain error. Baston, supra at 425 and State v. Grad, 9th Dist. Medina

10CA0003-M, 2012-Ohio-1358, ¶ 45.

       {¶20} Feron argues in his third assignment of error that the questions asked

by the trial court to Feron were not impartial. Initially this court notes that in

addition to asking questions of Feron, the trial court also asked multiple questions

of Holt and one question of Jeffrey Schertzer (“Schertzer”), the father of Holt’s son

listed in the petition and a friend of Feron. Additionally, at no point did Feron ever

object to any question asked by the trial court. Evidence Rule 614(C) requires one

claiming error in the questioning to raise it at the time of trial for the issue to be

considered on appeal. Since this was a bench trial, there was no jury that might be

                                        -17-
Case No. 9-17-43


prejudiced and the objections should have been made at the time of the questioning.

This did not occur, thus the trial court had no opportunity to address the issue.

       {¶21} Due to the failure to object, any consideration we do is limited to one

of plain error. “An alleged error ‘does not constitute a plain error * * * unless, but

for the error, the outcome of the trial clearly would have been otherwise.’ ” Batson,

supra at 425 quoting Jenkins, supra at 98. The mere fact that the evidence elicited

by a trial court’s questioning is potentially damaging to a party does not show a bias.

State v. Lowe, 9th Dist. Summit No. 25862, 2012-Ohio-907, ¶ 19.

       “When a trial judge is acting as a finder of fact, the judge is
       necessarily weighing the credibility of each witness while the
       witness is giving testimony. No finder of fact can avoid doing so.
       As long as the trial judge does not badger or otherwise intimidate
       the witness, we can see no prejudice when the trial judge
       articulates the process by which he is assessing the credibility of
       the witness when there is no jury to be influenced by it.” State v.
       Armstrong, 2d Dist. No. 13498, 1993 WL 294834 at *6 (Aug. 6,
       1993). A trial judge who pushes a defendant or other defense
       witness on cross-examination, may be benefitting rather than
       prejudicing the defendant by letting him know what problems the
       judge may have with the testimony at a time when the defendant
       may yet do something about it. Id.

Lowe at ¶ 20.

       {¶22} Feron claims that the trial court was biased against him because he

basically “proceeded to perform what appears to be a cross-examination of his

own”. Appellant’s Brief at 16. There is no question that the trial court in this matter

was very engaged in the trial and asked multiple questions of both Holt and Feron.

These questions brought out information damaging to both sides. For example, the

                                         -18-
Case No. 9-17-43


trial court specifically asked Holt multiple questions that led to her admitting that

there was no basis for her to fear that Feron was either a physical or psychological

danger to her son. No objections were made to these questions. A review of the

record does show that although the trial court was slightly more aggressive with

Feron, Feron was more evasive with his answers. For example, when Holt was

questioned as to whether she had any reason to believe that Feron would harm her

son, she responded with “I don’t have a reason to think that he would.” Tr. 76.

When asked if any threats had been made against her son, she simply answered no.

Tr. 76. Compare that to the questioning cited by Feron placed into context.

       The Court: When you’re messaging her on eBay, that was
       because you – she had – you knew she didn’t want you to call her,
       right?

       Feron: It’s because –

       The Court: Yes or no?

       Feron: I didn’t know – no, at that time I did not know if I was
       blocked or not. I never –

       The Court: Then why would you message her on eBay?

       Feron: She said she was gonna block me so I assume she did.

Tr. 123-24. Throughout his testimony, Feron was arguing that the sole reason he

was contacting Holt was to retrieve his property. Yet the eBay messages from

August 12 to September 4, 2017, presented a different story. That was the issue

being addressed by the trial court. At the end of the trial court’s questioning, Feron


                                        -19-
Case No. 9-17-43


had indicated that he had sent inappropriate texts to her and that he was texting other

people to warn them of her manipulative behavior and to protect them. Tr. 127-28.

This argument was then pursued further by counsel for Feron on redirect after the

trial court’s questions. Since the issue was relevant to the matter before the trial

court and Feron was able to then address the questions raised by the trial court, this

court does not find that the questions were so indicative of bias that the outcome

would have changed. For this reason, the third assignment of error is overruled.

       {¶23} Having found no error in particulars assigned and argued, the

judgment of the Court of Common Pleas of Marion County is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN and PRESTON, J.J., concur.

/hls




                                         -20-